10

ll

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 2218-cv-00377-JLR Docu'ment 35 Filed 11/15/18 Page 1 of 4

Honorable J ames L. Robart

UNlTED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE

KEITH EMMANUEL; RICHARD
HOMCHICK; and CHARLES PETERS, as
individuals,

Plaintiffs,
v.

KING COUNTY, a municipal corporation and
responsible entity of the KING COUNTY
SHERIFF’S ()FFICE and the KING COUNTY
PROSECUTING ATTORNEY’S OFFICE;
CITY OF BELLEVUE, a municipal
corporation and responsible entity of the
BELLEVUE POLICE DEPARTMENT; JOHN
URQUHART, individually and in his official
capacity as King County Sherriff; DANIEL
SATTERBERG, individually and in his
official capacity as King County Prosecutor; »
STEVEN MYLETT, individually and in his
official capacity as Bellevue Police Chief; and
JOHN DOES 1-10,

Defendants.

 

 

 

STIPULATED MOTION AND ORDER DISMISSING CLAlMS BY

KEITH EMMANUEL AND CHARLES PETERS
(NO. 2;18-cv-00377-JLR) _ 1

No. 2218-cv-00377-JLR

STIPULATED l\/IOTION AND ['PRQPG'S'E~B]
ORDER DISMISSING CLAll\/IS BY KEITH
EMMANUEL AND CHARLES PETERS

NOTE ON MOTION CALENDAR:
November 15, 2018

LAW OFFICES OF
MILLS MEYERS SWARTLING P.S.
1000 SECoND AVENUE, 30TH FLooR
SEATTLE, WAerNGToN 98104
TELEPHONE (206) 382-1000
FACSIM]LE (206) 386-7343

 

 

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

Case 2:18-cV-00377-JLR Document 35 Fi!ed 11/15/18 Page 2 of 4

STIPULATED MOTION
Pursuant to FRCP 4l(a)(1), Plaintiffs Keith Emmanuel and Charles Peters voluntarily
dismiss their claims. The parties request the Court enter the order proposed beloW. This Will
not affect the claims by the remaining Plaintiff, Richard Homchick.

DATED: November 15, 2018

 

 

MILLS l\/[EYERS SWARTLING P.S. CITY OF BELLEVUE
Co-Counsel for the City of Bellevue and OFFICE OF THE CITY ATTORNEY
Chief Stephen Mylett Lori M. Riordan, City Attomey
' Co-Counsel for the City of Bellevue and
Chief Stephen l\/lylett
By: ' s/Geoffrev M. Grindeland By: s/Cheryl A. Zakrzewski
Geoffrey M. Grindeland, WSBA No. 35798 Cheryl A. Zakrzewsl<i, WSBA No. 15906
Brett T. Maclntyre, WSBA No. 46572 City of Bellevue
Mills Meyers SWartling P.S. 450 - 110th Avenue NE
1000 2nd Avenue, 30th Floor Bellevue, WA 98004
Seattle, WA 98104 Telephone: (425) 452-6829
Telephone: (206) 382-1000 FaX: (425) 452-7256
FaX: (206) 386-7343 E-mail: czakrzewski@bellevuewa.gov

E-mail: ggrindeland@millsmeyers.com
bmacintyre@millsmeyers.com

 

 

BAILEY DUQUETTE, P.C. K]NG COUNTY PROSECUTING
Counsel for the Plaintiffs ATTORNEY’S OFFICE
Counsel‘for King County Defenda;nts

By: s/Hozaz'fa Y. Cassubhaz` By: s/David J. Hackett
Hozaifa Y. Cassubhai, WSBA No. 39512 David J. Hackett, WSBA NO. 21236
Bailey Duquette, P.C. Kathleen Van Olst, WSBA No. 21186
500 Union Street, Suite 800 King County Prosecutor’s Office
Seattle, WA 98101 900 King County Administration Building
Telephone: (206) 617-7029 500 Fourth Avenue
FaX: (866) 233-5869 Seattle, WA 98104
E-mail: hozaifa@baileyduquette.com Te`lephone: (206) 296-0430

Fax: (206) 296-8819
E-mail: david.hackett@kingcounty.gov
kathy.vanolst@kingcounty. gov

STIPULATED MOTION AND oRDER DISMISSING CLAn\/is BY LAW OFFICES OF
KEITH EMMANUEL AND CHARLES PETERS MILLS MEYERS SWARTL!NG P-S-
(NO_ 2c 1 S_CV_00377_JLR) _ 2 1000 SECOND AVENUE, 30TH FLOOR
SEATTLE, WASHINGTON 98104
TELEPHONE (206) 382-1000
FACSlMlLE (206) 386-7343

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:18-ev-00377-JLR Document 35 Fi!ed 11/15/18 Page 3 ot 4

ORDER

Based on the foregoing, all claims by Plaintiffs Keith Emmanuel and Charles Peters

are dismissed and they are no longer parties to this action. This Order does not affect the

claims by the remaining Plaintiff, Richard Homchick.

IT IS SO ORDERED.

DATED: \\)<N wm er \<?»

, 2018

 

   

Honor Jle James L. Roba ii iv d
United States District Judge

 

 

STlPULATED MOTION AND ORDER DISMISSING CLAlMS BY LAW OFFICES OF

KEITH EMMANUEL AND CHARLES PETERS

(NO. 2:13~¢v-00377-JLR) - 3

MILLS MEYERS SWARTLING P.S.
1000 SECoND AvENUE, 30TH FLooR
SEA'rrLE, WAsHINGroN 98 104
TELEPHONE (206) 382-1000
FACS]MILE (206) 386-7343

 

 

 

